Citation Nr: 0118820	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-07 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for bronchitis, including 
an undiagnosed illness manifested by upper respiratory 
problems.

Entitlement to a higher rating for chondromalacia of the 
right knee with stress fractures of the leg, initially 
assigned a 10 percent evaluation, effective from September 
1998.

Entitlement to a higher rating for chondromalacia of the left 
knee with stress fractures of the leg and post operative 
residuals of arthroscopic repair of the lateral meniscus, 
initially assigned a 10 percent evaluation, effective from 
September 1998.

Entitlement to a higher rating for bilateral plantar 
fasciitis with heel spurs, initially assigned a 10 percent 
evaluation, effective from September 1998.

Entitlement to a higher rating for rhinosinusitis, initially 
assigned a zero percent evaluation, effective from September 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from October 1985 to October 
1988 and from June 1989 to September 1998.  He served in the 
PGW (Persian Gulf War) in the Southwest Asia theater of 
operations from October 1990 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from December 1998 and November 1999 RO rating decisions that 
denied the claim for service connection for bronchitis as not 
well grounded, and granted service connection for 
chondromalacia of the right knee with stress fractures of the 
leg and assigned a 10 percent evaluation for this condition, 
effective from September 1998; granted service connection for 
chondromalacia of the left knee with stress fractures of the 
leg and post operative residuals of arthroscopic repair of 
the lateral meniscus and assigned a 10 percent evaluation for 
this condition, effective from September 1998; granted 
service connection for bilateral plantar fasciitis with heel 
spurs and assigned a 10 percent evaluation for this 
condition, effective from September 1998; and granted service 
connection rhinosinusitis and assigned a zero percent 
evaluation for this condition, effective from September 1998.



FINDINGS OF FACT

1.  Bronchitis had its onset in service.

2.  The right knee condition has been manifested primarily by 
stress fractures of the leg as shown on bone scans, 
occasional slight crepitus on motion, slight limitation of 
flexion, and painful motion with flare-ups that have produced 
mild functional impairment since the veteran's separation 
from service; instability, limitation of motion or other 
symptoms that produce more than mild functional impairment 
are not found.

3.  The left knee condition has been manifested primarily by 
stress fractures of the tibia as shown on bone scan, 
occasional slight crepitus on motion, slight limitation of 
flexion, and painful motion with flare-ups that have produced 
mild functional impairment since the veteran's separation 
from service; instability, limitation of motion or other 
symptoms that produce more than mild functional impairment 
are not found.

4.  The right and left foot conditions have been manifested 
by history of heel spurs, moderate limitation of motion of 
the ankles, and pain on the bottom of the feet that worsens 
with flare-ups that have produced moderate functional 
impairment of each foot since the veteran's separation from 
service; limitation of motion of the ankles or other symptoms 
that produce more than moderate functional impairment of each 
foot are not found.

5.  The nasal condition has been manifested primarily by 
erythematous lateral nasal walls with inferior turbinate 
hypertrophy, left greater than right, crusting of the 
anterior septum, and recurring episodes of nasal congestion 
with postnasal drip and headaches since the veteran's 
separation from service.  

6.  Rhinosinusitis with 3 or more incapacitating episodes per 
year of sinusitis requiring antibiotic treatment or more than 
6 non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting; polyps; 50 percent obstruction of the nasal passage 
or complete obstruction of the nasal passage on one side of 
the nose are not found.


CONCLUSIONS OF LAW

1.  Bronchitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a higher rating for chondromalacia of 
the right knee with stress fractures of the leg, initially 
assigned a 10 percent evaluation, effective from September 
1998, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Codes 5257, 5260, 
5261 (2000).

3.  The criteria for a higher rating for chondromalacia of 
the left knee with stress fractures of the leg and post 
operative residuals of arthroscopic repair of the lateral 
meniscus, initially assigned a 10 percent evaluation, 
effective from September 1998, are not met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Codes 5257, 5259, 5260, 5261 (2000).

4.  The criteria for increased evaluations of 10 percent for 
plantar fasciitis with heels spurs of each foot, effective 
from September 1998, previously rated as one 10 percent 
rating for bilateral plantar fasciitis with heel spurs, 
effective from September 1998, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71, Plate II, 4.71a, 5271, 
5279, 5284 (2000).

5.  The criteria for an increased evaluation of 10 percent 
for rhinosinusitis, effective from September 1998, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Codes 
6510, 6514, 6522 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bronchitis, Including an 
Undiagnosed Illness Manifested by Lower Respiratory Problems

A.  Factual Background

The veteran had active service from October 1985 to October 
1988 and from June 1989 to September 1998.  He served in the 
PGW (Persian Gulf War) in the Southwest Asia theater of 
operations from October 1990 to April 1991.

Service medical records show that the veteran was treated for 
lower respiratory problems.  A report of his treatment May 
1990 shows that he had a history of pneumonia.  It was noted 
that he had been hospitalized for 8 days with an elevated 
temperature.  His lungs had a few rhonchi that were clear 
with cough.  In January 1992, he was seen for complaints of 
productive cough.  Examination of his lungs revealed minimal 
inspiratory and expiratory wheezes.  The assessment was 
bronchitis.

The veteran underwent various evaluations from February to 
May 1998 in conjunction with a medical board examination.  A 
medical board report dated in May 1998 notes that the veteran 
was referred to a physical evaluation board because he did 
not meet the medical retention standards for continued active 
service due to various disabilities, including bronchitis.

VA medical records show that the veteran underwent various 
evaluations in 1998 and 1999.  The more salient medical 
reports with regard to the claims being considered in this 
appeal will be discussed in the appropriate sections of this 
decision.

In September 1998, the veteran submitted his original claim 
for VA compensation.  In it, he reported problems with 
bronchitis since 1986.

The veteran underwent a VA general medical examination in 
October 1998.  He gave a history of recurring bronchitis.  
His lungs were clear.  The impression was recurrent 
bronchitis.

The veteran underwent a VA compensation examination in March 
1999 to determine the nature and extent of any lower 
respiratory condition.  A history of bronchitis was noted.  
His lungs were clear to auscultation, bilaterally, lacking 
wheezes or crackles.  Chest expansion was symmetric and 
resonant to percussion over lung fields.  The assessment was 
chronic bronchitis.  Pulmonary function tests in March 1999 
were normal and a chest X-ray in March 1999 was negative.


B.  Legal Analysis

The Board notes that the RO denied the claim for service 
connection for bronchitis as not well grounded.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107) eliminated the concept of a well-
grounded claim and redefined VA's duty to assist a veteran in 
the development of a claim.  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims and examinations have been performed with 
regard to the claims.  The veteran and is representative have 
been provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the veteran's claims, that essentially notifies the veteran 
of the evidence needed to prevail on his claims.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the pertinent evidence and 
laws and regulations pertinent to his claims, and of the 
evidence needed to successfully prove his claims.  The Board 
also finds that there is no prejudice to the veteran by 
appellate consideration of the claims, including review of 
the claim for service connection for bronchitis on the 
merits, at this time without a prior remand of the case to 
the RO for initial consideration of the claim for service 
connection for bronchitis on the merits and to provide 
additional assistance to the veteran in the development of 
the claims as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA is authorized to pay compensation to any PGW veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2001.  38 U.S.C.A. § 1117 
(West Supp. 2000); 38 C.F.R. § 3.317 (2000).

In this case, the veteran asserted on his original claim for 
compensation that he had problems with bronchitis in 1986 and 
the medical evidence shows a diagnosis of bronchitis.  Since 
the evidence indicates the presence of bronchitis prior to 
service in the PGW and shows a diagnosis of bronchitis, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 with 
regard to undiagnosed illnesses are not for application. 

The service medical records and post-service medical records 
clearly show that bronchitis was diagnosed in service and 
after service.  The question for the Board to decide is 
whether there are clinical findings to support the diagnosis 
of chronic bronchitis.  38 C.F.R. § 3.303(b).  While the 
veteran's VA medical examinations in 1998 and 1999 are 
essentially negative of clinical findings, the veteran did 
give a history of recurring problems with bronchitis and the 
examiners concluded that he had this condition.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran has chronic bronchitis.  Under the circumstances, the 
veteran prevails with application of the benefit of the doubt 
doctrine.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
evidence supports granting service connection for bronchitis.


II.  Entitlement to Higher Ratings for the Right and Left 
Knee Disorders, Assigned 10 Percent Evaluations, Effective 
from September 1998

A.  Factual Background

Service medical records reveal that the veteran underwent 
arthroscopy and debridement of the posterior horn of the 
lateral meniscus of the left knee in December 1994.  The 
diagnosis was old lateral meniscal tear of the left knee.  
These records show that he underwent various evaluations from 
February to May 1998 in conjunction with a medical board 
examination.  A medical board report dated in April 1998 
notes, in part, that a bone scan in July 1986 revealed a tiny 
zone of increased uptake at the proximal fourth of the left 
tibia, that a bone scan in December 1996 showed focal 
increased radiotracer uptake in the left fibular shaft at the 
junction of the upper two-thirds and the lower one-third, and 
that a bone scan in November 1997 showed a Grade II right 
tibial stress fracture.  The medical board report dated in 
May 1998 notes that the veteran was referred to a physical 
evaluation board because he did not meet the medical 
retention standards for continued active service due to 
various disabilities, including chronic patellofemoral knee 
pain, and chronic repetitive stress fractures of both lower 
legs.

The veteran underwent a VA medical examination of his joints 
in October 1998.  He complained of pain in the lower 
extremities.  Examination of his knees showed slight crepitus 
palpable on motion of the right knee and to a lesser extent 
of the left knee.  There was good stability of both knees, 
both anteriorly-posteriorly and medially-laterally.  
McMurray's sign was negative, bilaterally.  Range of motion 
of the knees was zero to 140 degrees.  The diagnosis was 
bilateral chondromalacia patellae.

The veteran underwent a VA medical examination of his joints 
in March 1999.  The examiner noted that any weakness, fatigue 
or incoordination would be noted in the examination findings 
and that with flare up the veteran might have decreased range 
of motion that could not be quantified without examination at 
that time.  The veteran complained of pain and weakness of 
the knees.  He reported that the pain was worse when climbing 
stairs, standing up for long periods of time, and bending.  
He stated the pain was worse with standing up and that he 
felt some relief when he sat down.  There was no atrophy, 
cyanosis, clubbing, edema or effusion observed.  On 
palpation, there was positive joint line tenderness of both 
knees.  There was tenderness to pressure over both kneecaps.  
Range of motion of the knees was zero to 125 degrees, 
bilaterally.  Deep tendon reflexes were 2+ at the knees.  
Special tests of valgus and varus stress of the left knee 
were within normal limits.  There was increased laxity of 
valgus stress obtained on the right knee.  Apley test and 
anterior and posterior drawer sign were within normal limits.  
The impression was history of chondromalacia in both knees.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degree 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

With regard to the right knee disability, the evidence shows 
that bone scans in service revealed stress fractures of the 
leg and at the VA medical examination in October 1998 there 
was slight crepitus on motion of the knee.  While there was 
increased laxity of valgus stress obtained on the right knee 
at the March 1999 VA medical examination, there was no 
anterior and posterior drawer sign, and there was no 
instability of the right knee found at the October 1998 VA 
medical examination.  The reports of the VA medical 
examinations indicate that the veteran has pain with motion 
of the right knee that may be worse with flare-ups, and that 
he had slight limitation of flexion at the March 1999 VA 
medical examination.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the evidence reveals 
no more than slight limitation of motion of the right knee.  
It appears that the right knee symptoms support no more than 
a 10 percent rating for the right knee disorder under 
diagnostic code 5260 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.


The right knee condition has been manifested primarily by 
stress fractures of the leg as shown on bone scans, 
occasional slight crepitus on motion, slight limitation of 
flexion, and painful motion with flare-ups that have produced 
mild functional impairment since the veteran's separation 
from service.  The evidence does not show instability, 
limitation of motion or other symptoms of the right knee 
condition that produce more than mild functional impairment 
to support the assignment of a rating in excess of 10 percent 
for the right knee disorder at any time since his separation 
from service under the above-noted diagnostic codes.  Hence, 
the preponderance of the evidence is against the claim for a 
higher rating for the right knee disability, and the claim is 
denied.

The evidence shows that the left knee disability has been 
manifested primarily by stress fractures of the tibia as 
shown on bone scan in service, and occasional slight crepitus 
on motion, slight limitation of flexion, and painful motion 
with flare-ups as noted on the post-service VA medical 
examinations that have produced mild functional impairment 
since the veteran's separation from service.  The evidence 
does not show instability, limitation of motion or other 
symptoms that produce more than mild functional impairment of 
the left knee to support a 20 percent rating for the left 
knee condition under the above diagnostic codes for the same 
reasons it did not support the assignment of such a rating 
for the right knee condition noted in the above paragraph.  

The evidence indicates that the current 10 percent rating for 
the left knee disorder best reflects the veteran's disability 
picture.  38 C.F.R. § 4.7.  The preponderance of the evidence 
is against the claim for a higher rating for the left knee 
disorder at any time since September 1998, and the claim is 
denied.


III.  Entitlement to a Higher Rating for Bilateral Plantar 
Fasciitis with Heel Spurs, Initially Assigned a 10 Percent 
Evaluation, Effective from September 1998

A.  Factual Background

Service medical records show that the veteran underwent 
various evaluations from February to May 1998 in conjunction 
with a medical board examination.  A medical board report 
dated in February 1998 notes that the veteran had been 
suffering with plantar fasciitis and heel spur of the left 
foot for approximately 2 years.  It was also noted that he 
described similar symptoms on the right foot.  It was noted 
that he had chronic plantar fasciitis/heel spur syndrome.

The report of the veteran's VA joint examination in October 
1998 notes a history of plantar fasciitis with heel spurs.  
He complained of leg pain.  There was discomfort on palpation 
of the plantar surface of the heels and passive motion of the 
forefoot caused heel discomfort.  There was no evidence of 
any deformity and no point tenderness on palpation of the 
ankles.  Dorsiflexion of the ankle was to 10 degrees and 
plantar flexion was to 40 degrees.  The diagnosis was 
bilateral plantar fasciitis with heel spurs.

The report of the veteran's VA joint examination in March 
1999 notes his complaints of weakness and pain of the feet.  
The examiner noted that any weakness, fatigue or 
incoordination would be noted with the clinical findings, but 
that decreased range of motion that may occur with flare-up 
could not be quantified without examination at that time.  On 
palpation of the feet, there was moderately severe tenderness 
at the bottom of both heels and mild tenderness in the 
metatarsal region, bilaterally.  No neurological deficits 
were found.  The impression was bilateral plantar fasciitis.


B.  Legal Analysis

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Unilateral or bilateral anterior metatarsalgia (Morton's 
Disease) warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5279.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

A review of all the evidence indicates that the right and 
left foot conditions have been manifested by history of 
plantar fasciitis with heel spurs, moderate limitation of 
motion of the ankles, and pain on the bottom of the feet that 
worsens with flare-ups that have produced moderate functional 
impairment of each foot since the veteran's separation from 
service.  These findings support the assignment of one 
10 percent rating under diagnostic code 5279 or separate 
10 percent evaluations for each foot under diagnostic codes 
5271 and 5284 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as required by the holding in 
Deluca, 8 Vet. App. 202, noted above.  In this case, these 
evaluations cannot be assigned simultaneously because they 
each consider similar manifestations, pain and functional 
impairment manifested by limitation of motion.  38 C.F.R. 
§ 4.14 (2000). 

The Board finds that an increased evaluation is warranted for 
the bilateral foot condition by the assignment of one 
10 percent evaluation for the plantar fasciitis with heel 
spur of the right foot and another 10 percent evaluation for 
the plantar fasciitis with heel spur of the left foot under 
diagnostic code 5284, effective from September 1998, 
previously assigned one 10 percent evaluation, effective from 
September 1998; for bilateral plantar fasciitis with heel 
spurs under diagnostic code 5279.  The evidence does not show 
limitation of motion of the ankles or other symptoms that 
produce more than moderate functional impairment of either 
foot to support the assignment of a 20 percent rating for 
either the right foot or left foot disorder under diagnostic 
code 5271 or 5284.


IV.  Entitlement to a Higher Rating for Rhinosinusitis, 
Initially Assigned a Zero Percent Evaluation, Effective from 
September 1998

A.  Factual Background

Service medical records show that the veteran was treated for 
nasal congestion.

The report of the veteran's VA general medical examination in 
October 1998 shows that he complained of nasal stuffiness.  
HEENT (head, ears, eyes, nose, throat) examination was 
negative.  A nasal disorder was not found.

In March 1999, the veteran underwent examination of his nose, 
sinuses, larynx, and pharynx at a VA medical facility.  He 
gave a history of recurrent sinusitis to the point where he 
felt he had chronic nasal obstruction, chronic postnasal 
drip, and chronic headaches.  He reported waking at night 
with gagging episodes and waking up with a large amount of 
mucous in his nose.  He gave a history of treatment with 
nasal steroids, guaifenesin, and decongestant with only 
limited success.  Nasal examination revealed erythematous 
lateral nasal walls with inferior turbinate hypertrophy, left 
greater than right.  There were no polyps.  There was no 
discharge, although there was some white crusting in the 
anterior septum.  Medial meatuses were clear.  Oral 
examination revealed no postnasal drip.  The assessment was 
chronic rhinosinusitis by history.  He was recommended for 
follow up in the ENT (ears, nose, throat) Clinic for 
treatment and for consideration of future surgical management 
of the rhinosinusitis.


B.  Legal Analysis


A noncompensable evaluation is warranted for chronic 
pansinusitis or sinusitis with only X-ray manifestations.  A 
10 percent rating requires one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
30 percent evaluation requires 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Code 6510, 6514.

The evidence also indicates that the veteran has rhinitis 
associated with his maxillary sinusitis.  Allergic or 
vasomotor rhinitis warrants a 10 percent evaluation when 
there are no polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
for rhinitis with polyps.  38 C.F.R. § 4.97, Code 6522.

The post-service reports of the veteran's VA medical 
examinations in 1998 and 1999 show that he has complained of 
nasal problems since separation from service.  The report of 
the 1999 VA examination shows that he has rhinosinusitis 
manifested primarily by erythematous lateral nasal walls with 
inferior turbinate hypertrophy, left greater than right, 
crusting of the anterior septum, and recurring episodes of 
nasal congestion with postnasal drip and headaches since the 
veteran's separation from service.  After consideration of 
the evidence, the Board finds that a 10 percent rating for 
the rhinosinusitis under diagnostic codes 6510-6514 would 
best reflect the veteran's disability picture.  38 C.F.R. 
§ 4.7.

The evidence, however, does not show 3 or more incapacitating 
episodes per year of sinusitis requiring antibiotic treatment 
or more than 6 non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting to support a rating higher than 10 percent under 
diagnostic codes 6510-6514.  Nor does the evidence show 
polyps, 50 percent obstruction of the nasal passage or 
complete obstruction of the nasal passage on one side of the 
nose to support a compensable rating for this condition under 
diagnostic code 6522.

The evidence does not show manifestations of right knee 
disability, left knee disability, right foot plantar 
fasciitis with heel spur, left foot plantar fasciitis with 
heel spur or rhinosinusitis warranting higher ratings than 
those noted above for any of these conditions for a specific 
period or a "staged rating" at any time since the effective 
date of the claims.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Since the preponderance of the evidence is against the claims 
for higher ratings for the right and left knee disorders, and 
higher ratings than those granted above for the other 
conditions considered in this appeal, the benefit of the 
doubt doctrine is not for application with regard to these 
matters.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert, 1 Vet. App. 49.



ORDER

Service connection for bronchitis is granted.

A higher rating for chondromalacia of the right knee with 
stress fractures of the leg, initially assigned a 10 percent 
evaluation, effective from September 1998, is denied.

A higher rating for chondromalacia of the left knee with 
stress fractures of the leg and post operative residuals of 
arthroscopic repair of the lateral meniscus, initially 
assigned a 10 percent evaluation, effective from September 
1998, is denied.

Higher ratings of 10 percent for plantar fasciitis with heel 
spur of the right foot and plantar fasciitis with heel spur 
of the left foot, effective from September 1998, are granted, 
subject to the regulations applicable to the payment of 
monetary benefits, in lieu of the one 10 percent rating 
previously assigned for bilateral plantar fasciitis with heel 
spurs.

A higher rating of 10 percent for rhinosinusitis, effective 
from September 1998, is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

